DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: Tolerance compensation provides more flexibility in the production process, as demands on dimensional accuracy of the components are reduced. As a result, tolerance compensation also offers the possibility of reducing production costs without compromising product quality.
Additive manufacturing Is the process of creating an object by building it one layer at a time. It is the opposite of subtractive manufacturing, in which an object is created by cutting away at a solid block of material until the final product is complete.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “components on the DCB substrate, additive manufacturing” claim 1, “copper-aluminum-copper, and copper-ceramic- copper arrangement” claims 2-3, “laser beam” claims 5, 13, 15, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
None of figures shows the “components” on the DCB substrate.  Please, revise.
None of the figures shows the cross-hatching of material of “copper-aluminum/ceramic-copper.” Please, revise.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure
number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6, 16, and 18 objected to because of the following informalities:
Regarding claim 1, line 3, please, change “direct copper bonded substrate” to - - a direct copper bonded substrate - -.
Regarding claim 1, lines 7-8, it is unclear.  The phrase of “the tolerance compensation element configured to defined a size of the gap for contacting of components on the DCB substrate” is not understood because none of the figures to show that limitations.  Please, clarify.
Regarding claims 6, 16, and 18, the phrase of “the tolerance compensation element configured to defined a size of the gap for contacting a semiconductor component” is not understood because as in claim 1 that defined “the tolerance compensation element configured to defined a size of the gap for contacting of components on the DCB substrate” does applicant mean “the gap” for “the components” and also for “the semiconductor component” at the same time or different?, and further, does applicant mean “the components” and “the semiconductor component” are different?  Please, revise or clarify.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-21 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by DE 102014206601 A1 or Busche et al, hereafter Busche (examiner is used the U.S. 2017/0033024 A1, same inventor in the Office action).
As best understood to claim 1, Busche discloses a circuit configuration comprising:
a direct copper bonded substrate (13);
a printed circuit board (PCB-11) on the DCB substrate; and
a tolerance compensation element (additional material 35) being formed in a gap-closing manner via additive manufacturing (AM, 17), in a gap (the space between the elements 11 and 13) between the DCB substrate (13) and the PCB (11), the tolerance compensation element (35) configured to (capable of being) defined a size of the gap for contacting of [[components]] component (12) on the DCB substrate, see figure 3.
As to claims 2-3, Busche discloses the DCB substrate (13) includes a copper- aluminum/ceramic-copper arrangement (para-0005).
As to claims 4, 12, 14, Busche discloses the tolerance compensation element (35) is formed in the gap (28), either to the PCB circuit board or the DCB substrate, by melting in a punctiform manner (para-0007+).
As to claims 5, 13, 15, Busche discloses the tolerance compensation element (35) is formed in the gap (28) via a laser beam (para-0054, heater tool).
As best understood to claims 6, 16, 18, Busche discloses the tolerance compensation element configured to defined a size of the gap for contacting a the component which is a semiconductor component (power semiconductor component).
As to claims 7, 17, 19, Busche discloses the PCB is undersized such that the size of the gap is a specified distance (the distance of the gap 28) between the DCB substrate and the PCB circuit board.
As to claim 8, Busche discloses a size of the PCB is configured such that the circuit configuration includes a second gap on an upper side of the semiconductor component and a third gap (same as the gap 28 under the chip 12 contact to the substrate 13), on an underside of the semiconductor component.
As to claim 9, Busche discloses the tolerance compensation element (35) comprises from a material or an alloy, the material or the alloy being wettable for solder materials (para-0028-0045).
As to claims 10, 20, Busche discloses a distance of the gap (28) is configured for a pairing of the DCB substrate and the PCB via of a closed control loop.
As to claim 21, Busche discloses the tolerance compensation element (35) is an AM layer (35).

Response to Arguments
Applicant's arguments filed 08/31/22 have been fully considered but they are not persuasive. Applicant argues:
Busche fails to disclose, at least, “a tolerance compensation element being formed |...] in a gap between the DCB substrate and the PCB, the tolerance compensation element configured to define a size of the gap for contacting of components on the DCB substrate,” as required by amended independent claim 1.
	After carefully review, examiner respectively disagree.
Busche discloses in figures 1-3 that the tolerance compensation element (35) being formed in a gap-closing manner via additive manufacturing (AM, 17), in a gap (the space between the elements 11 and 13) between the DCB substrate (13) and the PCB (11), the tolerance compensation element (35) configured to (capable of being) defined a size of the gap (the space) for contacting of [[components]] component (12) on the DCB substrate, see figure 3.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848